RECTOR, Chief Judge,
dissenting:
The drug suppression team possessed evidence from reliable sources, including non-suspect soldiers whom they interviewed at the bahnhof, that Frankfurt was a major source of the illegal drugs flowing into the Mainz military community. There was ample reason to believe that the Mainz Bahnhof was the funnel of this drug traffic, and *534plain clothes military policemen were assigned to the bahnhof to monitor, survey and deter possible drug trafficking and question soldiers returning from Frankfurt in order to develop additional information.
On the evening in question, Special Agent Giery and his partner were at the bahnhof because they believed that many soldiers had received their pay that day, would travel to Frankfurt by train, and return at that hour of the evening. When Giery observed the appellant get off the train from Frankfurt, he believed that he was a soldier who had just returned to Mainz from a high drug crime area by train, which he believed was the main conduit of drugs from Frankfurt to Mainz. Giery knew that his face and status as a police agent were well known in the Mainz area. He therefore justifiably took notice when the appellant seemed to spot him, became nervous, and tried to elude him.
Considering the totality of these circumstances, it was reasonable for Giery, a trained criminal investigator, to question the appellant, which he did in an unintrusive manner.* Standing alone, the appellant’s action may not have caused an ordinary citizen to question the appellant’s evasive actions. However, Giery was not an ordinary citizen, but instead a criminal investigator, having received specialized training as a drug suppression agent. He was well aware of the drug trafficking in the area, was well aware of the type of people involved and their methods and patterns of operation; and it is against this background and knowledge which we must test the reasonableness of Special Agent Giery’s actions, which I find under the circumstances to be entirely proper and legal. In determining the reasonableness of a police officer’s actions, Chief Justice Burger, in the principal opinion in United States v. Cortez, 449 U.S. 411, 418, 101 S.Ct. 690, 695, 66 L.Ed.2d 621 (1981), pointed out that:
The process does not deal with hard certainties, but with probabilities. Long before the law of probabilities was articulated as such, practical people formulated certain common sense conclusions about human behavior; jurors as factfinders are permitted to do the same — and so are law enforcement officers. Finally, the evidence thus collected must be seen and weighed not in terms of library analysis by scholars, but as understood by those versed in the field of law enforcement.
I conclude that Special Agent Giery’s questioning of the appellant did not constitute a seizure. He was justified in questioning the appellant and the facts and circumstances observed during the conver*535sation with the appellant provided probable cause for the subsequent apprehension of the appellant which yielded the evidence in question. Accordingly, I would affirm.

 When Giery approached the appellant he identified himself as a military policeman and told the appellant that he just wanted to talk with him for a minute. The appellant responded, “Sure.” Giery then said, “May i see your ID card?” The appellant answered “Sure. What is this all about.” Giery explained that he was talking to people getting off the Frankfurt train, which was true; and that he was “checking for guys coming in with drugs,” which was obviously also a part of his mission at the bahnhof. Giery asked the appellant no self-incriminating questions during this conversation and, as he testified, the appellant was free to go. More significantly, there are no objective reasons from which the appellant could believe that he was not free to end the conversation and proceed on his way.
The Fourth Amendment does not require that the police officer refrain from all contact with private citizens. Instead it is designed to “prevent arbitrary and oppressive interferences by enforcement officials with the privacy and personal security of individuals.” United States v. Martinez-Fuerte, 428 U.S. 543, 554, 96 S.Ct. 3074, 3081, 49 L.Ed.2d 1116 (1976). In United States v. Mendenhall, 446 U.S. 544, at 554, 100 S.Ct. 1870, at 1877, 64 L.Ed.2d 497 (1980), Justice Stewart stated:
Moreover, characterizing every street encounter between a citizen and the police as a ‘seizure,’ while not enhancing any interest secured by the Fourth Amendment, would impose wholly unrealistic restrictions upon a wide variety of legitimate law enforcement practices. The Court has on other occasions referred to the acknowledged need for police questioning as a tool in the effective enforcement of the criminal laws. ‘Without such investigation, those who were innocent might be falsely accused, and those who were guilty might wholly escape prosecution, and many crimes would go unsolved. In short, the security of all would be diminished. Haynes v. Washington, 373 U.S. 503, 515 [83 S.Ct. 1336, 1344, 10 L.Ed.2d 513] [1963].’ Schneckloth v. Bustamonte, [412 U.S. 218, 225, 93 S.Ct. 2041, 2046, 36 L.Ed.2d 854 (1973)].